Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Terminal Disclaimer to overcome double patenting rejection as set forth in the office action which is still pending.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2016/0070526A1) to Sheen discloses playback device calibration which teaches:  Examples described herein involve calibration of a microphone of The network device calibrates a playback device based on at least the identified acoustic characteristic of the microphone.
--(US 2009/0290718A1) to Kahn et al. discloses method and apparatus for adjusting audio for a user environment which teaches: [0020] The system in one embodiment further includes a sound receiving logic 130. Sound receiving logic 130 receives sound data from one or more microphones or other systems. In one embodiment, the sound receiving logic 130 may receive data from remote microphones (for example a microphone in a headset, while the system is located in a paired handset). The sound data is sent to ambient noise analysis 140. Ambient noise analysis 140 includes a microphone qualifying logic 145. The microphone qualifying logic 145 determines whether the microphone is in close enough vicinity to the user to be relevant to the analysis. If not, the data from the microphone is discarded. This is relevant for example when the microphone is on a handheld device which is located remotely from the user who is wearing a headset. Otherwise, the data from the microphone is passed on to normalization logic 150. Normalization logic 150 normalizes the microphone data to account for different 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651